Citation Nr: 0218354	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-02 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
genital herpes.

2.  Entitlement to an initial rating in excess of 10 
percent prior to July 2, 2001, for hepatitis C.

3.  Entitlement to an initial rating in excess of 20 
percent from July 2, 2001, for hepatitis C.

4.  Entitlement to an effective date earlier than 
September 9, 1999, for the grant of service connection for 
genital herpes.

5.  Entitlement to an effective date earlier than 
September 9, 1999, for the grant of service connection for 
hepatitis C.

(The issue of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $4,104, is the subject of 
another remand.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hepatitis C and genital herpes, effective May 5, 2000, and 
assigned 10 percent and zero percent disability ratings, 
respectively, effective May 5, 2000.  The veteran filed a 
timely notice of disagreement (NOD) with the disability 
ratings.  In a February 2001 rating decision, an effective 
date of September 9, 1999, was assigned for the service 
connection for hepatitis C and genital herpes, and for the 
percentage ratings assigned for those disabilities and the 
veteran perfected an appeal.  In a February 2002 rating 
decision, a 20 percent disability rating for hepatitis was 
assigned effective July 2, 2001.  

In the September 2000 NOD, the veteran indicated that the 
effective date for the service connection for genital 
herpes and hepatitis C should be the date of his original 
claim for service connection for hepatitis, which was in 
October 1979.  Thus, although the February 2001 rating 
decision assigned an effective date (September 9, 1999) 
for service connection for genital herpes and hepatitis 
C., which is earlier than the date originally assigned, it 
was not a complete grant of benefits.  Therefore, claim 
for an effective date earlier than September 9, 1999, for 
the grant of service connection for genital herpes and for 
hepatitis C remains pending.  Since a notice of 
disagreement has been filed on the initial assignments of 
the effective dates of the grants of service connection, 
the claimant is entitled to a statement of the case on the 
earlier effective date issues.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the above, the issues are as stated on the 
title page.


REMAND

Another issue before the Board, waiver of recovery of an 
overpayment, is being remanded to the RO by a separate 
document, and the claims file must accompany that remand.  
Therefore, if the development requested below were to be 
accomplished by the Board, it could not be undertaken 
until the RO completes the waiver development and then 
returns the claims file to the Board.  Thus, in order to 
facilitate expeditious handling of the case, the RO will 
be asked to accomplish the necessary development on the 
compensation issues.  Among the actions requested below 
are examinations for hepatitis and genital herpes inasmuch 
as the November 2001 general medical examination was not 
sufficiently thorough.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any symptomatology of hepatitis C or 
genital herpes since September 1999.  
The RO should then obtain any medical 
records not currently on file.  
Regardless of whether the veteran 
responds, the RO should request records 
from the McAllen, Texas, VA Outpatient 
Clinic and the San Antonio, Texas, VA 
Medical Center (VAMC) for any 
evaluation or treatment for hepatitis C 
or genital herpes from September 1999 
to the present.  If no records are 
obtained, the veteran should be given 
the notice required under the Veterans 
Claims Assistance Act of 2000 (VCAA of 
2000).

4.  The RO should contact the Social 
Security Administration (SSA) and ask 
whether there has been a determination 
subsequent to October 1999 regarding 
continued entitlement to disability 
benefits.  If so, SSA should be asked 
to provide copies of any determination 
subsequent to October 1999 along with 
the medical evidence relied on in such 
determination.  If any identified 
records are not obtained, the veteran 
should be given the notice required 
under the VCAA of 2000.

5.  The RO should ask the veteran to 
identify or submit evidence that his 
service-connected hepatitis C or 
genital herpes has resulted in frequent 
hospitalizations or marked interference 
with employment, such as employment 
records, income information, periods of 
hospitalization, or statements from 
medical care providers, former 
employers and/or coworkers.  The RO 
should make reasonable efforts to 
obtain any identified records.  If any 
identified records are not obtained, 
the veteran should be given the notice 
required under the VCAA of 2000.		

6.  The veteran should be afforded a 
comprehensive VA examination by a 
specialist in infectious diseases (and 
not by a general medical examiner), to 
determine the current manifestations of 
service-connected genital herpes.  If 
possible, the examination should be 
performed when herpes is active.  The 
veteran's claims folder and the 
material in this paragraph must be made 
available to the examiner, the review 
of which should be acknowledged in the 
examination report.  The veteran's 
history, current complaints, and 
examination findings should be reported 
in detail by the examiner and any 
indicated tests should be performed.  
Based on a review of the medical 
evidence in the claims file along with 
the veteran's subjective report, the 
examiner should indicate whether the 
genital herpes causes flares of lesions 
and the frequency, extent and duration 
of such flares.  Also, as the VA 
medical records in the claims file 
reflect notations of oral herpes, which 
were described in a July 1997 VA 
hospital report as multiple macular 
lesions on the buccal mucosa that 
appeared to be herpetic lesions, 
consideration must be given to whether 
they are also service connected.  Thus, 
after reviewing the file, including the 
service medical records, the 
examination findings and any test 
results, the examiner should express an 
opinion as to whether any oral herpes 
is of the same type as the veteran's 
genital herpes, and the likelihood that 
oral herpes is related to the service-
connected genital herpes or that it was 
contracted from another person.  Thus, 
if the veteran's oral herpes and 
genital herpes are of the same type, 
the examiner should state whether it is 
at least as likely as not that oral 
herpes (and any other non-genital 
herpes, if present) is the result of 
self-infection by the veteran or is 
otherwise related to the service-
connected genital herpes (as opposed to 
having been transmitted to the veteran 
by another person).  The examiner 
should indicate the percentage of the 
entire body and the percentage of 
exposed areas, if any, that are 
affected by outbreaks of genital herpes 
and any other herpes that originated 
with the genital herpes.  The examiner 
should also report any other 
symptomatology of the service connected 
herpes and the frequency and severity 
of such symptomatology. All findings 
should be reported in detail and a 
rationale should be given for any 
opinion expressed.  

7.  The veteran should be afforded a 
comprehensive VA gastroenterological 
examination to determine the current 
manifestations of his service-connected 
hepatitis C.  The veteran's claims 
folder and the material in this 
paragraph must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated studies, such as liver 
function tests, should be performed.  
The RO should provide the examiner with 
the old (pre- July 2, 2001) rating 
criteria of Code 7534 for a 30 percent 
rating for hepatitis and the new rating 
criteria for 20 and 40 percent ratings 
for hepatitis C under Diagnostic Code 
7354, effective July 2, 2001.  The 
examiner should specifically be asked 
to adequately address the various 
criteria in the examination report, 
particularly those for 40 percent.  The 
veteran's history, current complaints, 
and examination findings should be 
reported in detail by the examiner.  
The examiner also should ascertain and 
identify any liver damage that is a 
sequela of hepatitis C and indicate 
whether hepatomegaly is present.  Also, 
in view of the multiple diagnoses and 
extensive evidence of psychiatric 
disorders, including a personality 
disorder, the examiner should note, 
without resort to speculation, whether 
any symptoms of anxiety or depression 
are at least as likely as not related 
to hepatitis C (rather than 
manifestations of an unrelated 
psychiatric disorder).  All findings 
should be reported in detail and a 
rationale should be given for any 
opinion expressed.  

8.  The RO should then review the 
examination reports to ensure that they 
are responsive to the Board's 
instructions.

9.  The RO should issue a statement of 
the case on the issues of effective 
dates earlier than September 9. 1999, 
for the grants of service connection 
for genital herpes and hepatitis C.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the claims on appeal, with 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999) to the extent 
applicable.  When readjudicating the 
issue of a compensable rating for 
genital herpes, the RO should consider 
all applicable diagnostic codes for the 
manifestations and consider the old and 
revised criteria for skin disorders, as 
applicable.  See Fed. Reg. 49,590 (July 
31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  When readjudicating the 
matter of higher rating(s) for 
hepatitis C, the RO should consider the 
applicable rating criteria prior to and 
since July 2, 2001 and 38 C.F.R. 
§ 3.321, as applicable.  If any benefit 
for which an appeal has been perfected 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


